 •••••!/,,:-.)   •
                 0
                              IL
                     ttlit/cSANO


                        IN THE CIRCUIT COURT OF KNOX COUNTY,TENNESSEE
" 2I.4PR 20                              AT KNOXVILLE
                     AM IC:0'4;
Kivok,
   iv
 4N&BIZIAS BUCK;3' •

                           Plaintiff,

        V.                                                           NO:  1-9
                                                                     JURY DEMANDED

        WALMART INC., and
        WAL-MART STORES EAST,LP

                            Defendants.


                                          COMPLAINT FOR DAMAGES


                 COMES NOW the Plaintiff, Brian Buck (hereafter "Plaintiff or Mr. Buck"), by and

        through undersigned counsel and hereby files this Complaint for Damages against the

        Defendants, Walmart Inc. and Wal-Mart Stores East, LP (collectively hereafter "Defendants"),

        and would show the Court as follows:

                                                    PARTIES

        1.       Plaintiff, Brian Buck, is an adult resident of Knox County, Tennessee.

        2.       Defendant, Walmart Inc. is authorized to conduct business in the state of Tennessee and

        may be served through its registered agent: C T Corporation System, 300 Montvue Road,

        Knoxville, Tennessee 37919.




                                                                                                 EXHIBIT B
   Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 1 of 6 PageID #: 10
 3.     Defendant, Wal-Mart Stores East, LP is authorized to conduct business in the state of

 Tennessee and may be served through its registered agent: C T Corporation System located at

 300 Montvue Road, Knoxville, Tennessee 37919-5546.

                                 JURISDICTION AND VENUE

 4.     Venue is properly situated in Knox County pursuant to TENN. CODE ANN.§ 20-4-101 as

 the injuries sustained by Plaintiff occurred in Knox County, Tennessee.

 5.     This Court has jurisdiction pursuant to Tenn. Code Ann. 16-1-101.

 6.     This Court has subject matter jurisdiction over the causes of action pled herein.

 7.     All events which form the basis ofthis Complaint for Damages are based in tort and

 occurred in Knoxville, Knox County, Tennessee.

 8.     Defendant, Wal-Mart Stores East, LP was properly served with process.

 9.     Defendant, Walmart Inc. was properly served with process.



                                            FACTS

 10.    At all times pertinent to this Complaint, Defendants Walmart Inc. and Wal-Mart Stores

 East, LP are believed to have owned, operated and/or controlled a business called Wal-Mart

 Supercenter store #2065, which is located at 8445 Walbrook Drive in Knoxville, TN 37923.

 1 1.   On or about June 8, 2020, Plaintiff, Brian Buck, was on the premises of the Wal-Mart

 Supercenter store #2065, located at 8445 Walbrook Drive in Knoxville, TN 37923.

 12.    Mr. Buck was walking inside Walmart Supercenter store #2065 when suddenly, and

 without warning, he slipped and fell on water on the floor of the premises.




                                                 2

Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 2 of 6 PageID #: 11
 13.     Upon information and belief, Defendants owned, operated and/or controlled the Walmart

 Supercenter store #2065 premises which were in a dangerous and defective state at the time of

 Mr. Buck's fall due to the presence of the water.

 14.     There were no warning signs or any other indications near the water to warn customers of

 the dangerous condition.

 15.     Defendants knew or should have known of the dangerous condition of the premises

 which caused Mr. Buck to fall and sustain injuries.

 16.     As a direct and proximate result of the Defendants' negligence, Mr. Buck sustained

 multiple erious, severe and permanent injuries.


                                      CAUSE OF ACTION
                                        NEGLIGENCE

 17.     Plaintiff reincorporates paragraphs 1-16 as though set forth verbatim.

 18.     The Defendants, by and through the actions and/or inactions oftheir employees and/or

 agents, were negligent in their failure to adequately maintain the premises in the area in which

 the Plaintiff fell.

 19.     The Defendants, by and through the actions and/or inactions of their employees and/or

 agents, were negligent in their failure to warn the Plaintiff of the possibility ofinjury while on

 the Defendants' premises.

 20.     The Defendants, by and through the actions and/or inactions oftheir employees and/or

 agents, were negligent in their failure to conduct a reasonable inspection of the premises,

 including the area where the substance was located and the surrounding areas, and for failing to

 adhere to policy/procedure or failing to institute an appropriate policy/procedure to maintain the

 premises in a safe manner.



                                                   3
Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 3 of 6 PageID #: 12
 21.       The Defendants, by and through the actions and/or inactions of their employees and/or

 agents, were negligent in failing to maintain a safe environment for Mr. Buck and other guests

 while inside the Walmart Supercenter store #2065.

 22.       The Defendants knew or in the exercise of reasonable care should have known of the

 presence ofthe dangerous condition, or, Defendants created the condition either through the acts

 of its employees, in its negligent maintenance of its premises, or its negligent method of

 operation and Defendants should have corrected the condition or warned Plaintiff of its existence

 yet failed to do so.

 23.       Upon information and belief, the Defendants had actual and/or constructive notice of the

 dangerous and defective condition that caused Mr. Buck to fall and sustain injuries yet failed to

 remedy the condition.

                                              DAMAGES

 24.,      Plaintiff reincorporates paragraphs 1-23 as though set forth verbatim.

 25.       As a direct and proximate result of the Defendants' negligence, Mr. Buck suffered

 serious and severe personal injuries which were caused, precipitated and/or aggravated by the

 wrongs complained of herein.

 26.       As a direct and proximate result of the Defendants' negligence, Mr. Buck suffered severe

 injuries that required medical attention and may continue to require medical treatment in the

 future.

 27.       As a direct and proximate result of the Defendants' negligence, Mr. Buck incurred large

 medical expenses, and may incur large medical expenses in the future.

 28.       As a direct and proximate result of Defendants' negligence, Mr. Buck experienced

 physical am and mental suffering, both past and future.



                                                   4

Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 4 of 6 PageID #: 13
 29.      As a direct and proximate result of the Defendants' negligence, Mr. Buck suffered the

 loss ofthe enjoyment of life, both past and future.

 30.       As a direct and proximate result of the Defendants' negligence, Mr. Buck suffered

 injuries both temporary and permanent in nature.

 31.       As a direct and proximate result of the Defendants' negligence, Mr. Buck experienced

 severe pain and suffering, as well as emotional trauma and mental anguish, both past and future.

 32.       As a direct and proximate result of the Defendants' negligence, Mr. Buck experienced

 loss of earnings.

                                            RELIEF SOUGHT

 WHEREFORE PREMISES CONSIDERED,Plaintiff, Brian Buck, respectfully prays:

       1. For a judgment against the Defendants, holding them liable for compensatory damages in

           an amount to be determined by the jury in this cause sufficient to adequately compensate

          the Plaintifffor his injuries and losses, but in excess of $25,000.00.

       2. For cost of this matter to be taxed to the Defendants.

       3. The Plaintiff be allowed to amend his Complaint as additional parties or facts become

           known.

       4. That service of process issue and be served upon the Defendants requiring Defendants to

           appear and answer within the time required by law.

       5. For a jury trial to try this matter.

       6. For such other, further and general relief to which Plaintiff is entitled under the law.




                                                     5
Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 5 of 6 PageID #: 14
                              Respectfully submitted,


                               /s/James P. McNamara
                              James P. McNamara,BPR#18127
                              Morgan & Morgan - Nashville, PLLC
                              810 Broadway, Suite 105
                              Nashville, Tennessee 37203
                              Primary:jmcnamara@forthepeople.com
                              Secondary: amjones@forthepeople.com
                              615-514-4206




                                       6
Case 3:21-cv-00186-CEA-DCP Document 1-3 Filed 05/19/21 Page 6 of 6 PageID #: 15
